         Case 3:20-cv-00168-PSH Document 8 Filed 09/09/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION


KATRINA WILSON                                                   PLAINTIFF


VS.                       CASE NO. 3:20CV00168 PSH


ANDREW SAUL, Commissioner,
    Social Security Administration                               DEFENDANT




                                     ORDER


      The defendant’s unopposed motion for additional time (docket entry no. 7) in

which to file a response to the complaint is granted and he is directed to submit his

response on or before November 7, 2020.

      IT IS SO ORDERED this 9th day of September, 2020.



                                ___________________________________
                                UNITED STATES MAGISTRATE JUDGE
